DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant correctly notes that claim 30 was not included in the restriction, which was an oversight.  Claim 30 should have been included in Groups IV and V. 
Applicant states that the description of Groups IV and V are identical.  This is not correct because Group IV is “drawn to a method of treating and/or preventing a disease” and Group V is “drawn to a method of diagnosing a disease”.  That is, claim 24 comprises two different inventions which lack unity of invention for the reasons set forth in the previous Office action (see p. 4).
Applicant's election with traverse of Group I in the reply filed on 8/22/22 is acknowledged.  The traversal is on the ground(s) that unity of invention should not be evaluated based on “novelty and/or inventive step of the present invention over certain prior art to determine whether the requirement of unit of invention is satisfied under PCT Rule 13.1. Applicant should be given the opportunity to argue on the merits during prosecution whether the claims involve novelty and/or inventive step.  Restriction of the claims at this stage would deny Applicant such an opportunity.”  Also, the groups share a special technical feature. Applicant argues that US 2019/0202935 does not teach a triple-chain antibody having the format of Figs. 1A-B.  This is not found persuasive because first, this was not a rejection under 35 USC 102 or 103, but only a reasoning of why the groups of inventions do not relate to a single general inventive concept based on lacking the same or corresponding special technical features because the technical feature of the claims is not a special technical feature as it does not make a contribution over the prior art.  As to the prior art, Applicant is directed especially to Figs. 2, 3 and 18 of US 2019/0202935. The claims are not limited to the constructs shown in Figs. 1A-B of the instant invention because the claims use the open language “comprising” or “comprises”, allowing for more than that which is specifically recited (see instant specification on p. 14, 7th paragraph).  It is maintained for the reasons of record that “US 2019/0202935 A1 teaches a triple-chain antibody comprising a first chain comprising a first heavy chain variable (VH) domain and a second chain comprising a light chain variable (VL) domain which is paired with the VH to make an antigen-binding site and a third polypeptide comprising first and second single-domain antigen-binding site….”
Applicant’s election of species of antigen-binding sites as binding to CD47 and PD-L1 is acknowledged.  The amendment filed 8/22/22 has limited the independent claim 1 to these species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5-8, 11, 15, 22, 24, 27 and 30 are under examination.  Please see “Claim Interpretation” below relating to claims 24 and 30.

Reference to Sequence Listing
The size of the Sequence Listing must be specified in “bytes” rather an kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(a).  Additionally, the creation date is the date it was received by the Office, which was April 30, 2020, instead of April 29. Applicant is referred to the Electronic Acknowledgement Receipt of 04/30/2020 for both the date and for the size in bytes of the Sequence Listing.  The amendment filed 4/30/22 incorporating the Sequence Listing by reference must be corrected.

Sequence Requirement
	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  Claim 11 and the specification on p. 4, fourth paragraph, recite “GGGGS” amino acid sequences and must refer to an appropriate SEQ ID NO:.  Claim 6 and the specification on p. 5, fourth paragraph, p. 27, fourth paragraph, and p. 32, paragraph 2, recite “CPPC” amino acid sequence and must refer to an appropriate SEQ ID NO:.  Reference may be made to a specific fragment of a SEQ ID NO:, for example GGGGS could be referred to by amino acids 1-5 of SEQ ID NO:20.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the instant case, the abstract line 1 purports the invention to be “novel”, which is both a purported merit and a comparison with the prior art.

The disclosure is objected to because of the following informalities: The use of the term Humira® (p. 13, 6th line, p. 58, ¶4-5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

	
Claim Interpretation
	Claim 7, lines 1-2, recite that the first “and/or third polypeptide chain comprise… mutations”.  By having the word “mutations” be plural, the first and/or second polypeptide chain must comprise multiple mutations and cannot comprise only a single mutation. If this was not the intention, the it is suggested phrasing such as ‘one or more mutations’ be used instead.
	Claims 24 and 30 remain drawn to a “Use of the triple-chain antibody…”, but have no active method steps. For the purpose of compact prosecution, they are being treated as belonging to the elected invention and imparting an intended use.  If the claims are amended to add an active method step, they will be withdrawn from further examination as being drawn to a nonelected invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are drawn to “Use of the triple-chain antibody…”, but has no active method steps.  Therefore, they does not appear to be drawn to a composition of matter or a process.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 15, 24, 30 and dependent claims 5-8, 11, 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the fourth paragraph says the first and second VHH bind the same or different epitopes, but in the sixth paragraph list the first and second VHH as comprising CDR1-3 as SEQ ID NO:17-19, respectively, which means both VHH necessarily bind the same epitope, though they may do so with different physiochemical properties.
Claim 3, which depends from claim 1, recites “the immunoglobulin”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only recites “the immunoglobulin domain”.  There is no reference in claim 1 to only “immunoglobulin”. As a result, claim 3 is indefinite.
Claim 6 is indefinite because it is not clear if the parenthetical phrase “(according to the Kabat EU numbering system)” is an example or a limitation. Because the claim is indefinite if the parenthetical phrase is not a limitation, since otherwise one skilled in the art would not know what position 349 and 354 were relative to, i.e., how they were identified, it is suggested that the parentheses be deleted.
Claim 15 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 90%, and the claim also recites 91%-99% or other narrower range, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is indefinite for a related issues, which is that “a sequence substantially identical” is apparently defined three different ways in the say claim by the phrases beginning with “(i.e., having at least….% or higher identity)”.  First, it is unclear if the parenthetical phrase is merely exemplary or is a required limitation.  Second, having the same term defined in three different ways is confusing.  This portion of the rejection could be obviated by replace the “substantially identical (i.e., having at least….% or higher identity)” with ‘having at least 90% identity’.  If a sequence is “at least X% identical’ then, then this necessarily encompasses all higher % identities.
Claim 15 is also indefinite because at the end it recites “or a sequence substantially identical… to any one of the sequences.”  It is unclear if “any one of the sequences” is only referring to the sequences of the third polypeptide chain, that is the third polypeptide chain sequences may be SEQ ID NO:14, 22 or a sequence at least 80% identical thereto; or a sequence at least 80% identical to SEQ ID NO:1, 8, 14 or 22; or that the first polypeptide chain sequence, second polypeptide chain sequence or third polypeptide chain sequence may be at least 80% identical to the SEQ ID NO: listed therefor.
Claims 24 and 30 are indefinite because it is not clear if the claims are drawn to a product or a process.  They recite “Use of the triple-chain antibody…”, but have no active method steps.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-8, 11, 15, 22, 24, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0270345 A1 (referred to as Solovyev), US 11,292,836 B2 (referred to as Tsun), US 11,274,153 B2 (referred to as Shen) and US 10,308,720 B2 (referred to as Timmer). 
US 2020/0270345 A1 (Solovyev) teaches bispecific antibodies that bind to CD47 and PD-L1, including the antibody of Fig. 6B in which there are three chains: the first having from N to C-terminus a first heavy chain variable domain, immunoglobulin (Ig) CH1 domain and Fc domain; the second having from N to C-terminus a first light chain variable domain and an Ig CL domain; and, the third having from N- to C-terminus a single domain antigen binding site and an Fc domain. The single-domain antigen-binding site is a VHH which binds CD47 and the VH/VL antigen-binding site binds PD-L1.  Either binding domain may be a Fab, scFv or VHH mono-domain ([0024]-[0025]). Disclosures of known antibodies that inhibit the binding of CD47 and SIRPalpha are set forth, including a bispecific CD47-PD1-binding antibody ([0008]-[0009]). It is disclosed that CD47 expression and activity have been associated with a number of diseases.  “In addition, due to the expression of CD47 on platelets, there is also a need for CD47-targeting therapies (e.g., antibodies) that do not cause significant levels of platelet depletion, hemagglutination, red blood cell depletion, and/or anemia when administered to a subject.” ([0007])  PD-L1 is discussed as being overexpressed on a variety of malignancies and often associated with poor prognosis. The interaction of PD-L1 on tumor cells and its receptor, PD-1 on tumor reactive T-cells can weaken T-cell activation and lead to evasion of immune surveillance. “Therefore, inhibition of PD-L1/PD-1 interaction can enhance CD8+ T cell-mediated killing of tumors.” ([0004]). Pharmaceutical compositions comprising the bispecific antibodies are disclosed comprising a pharmaceutically acceptable carrier ([0252]). The Fc domains may be an IgG1 Fc comprising the mutations Y349C or S354C in an Fc knob-in-hole association to facilitate heterodimerization with a minimum of homodimerization ([0328] and Fig. 6).
US 11,292,836 B2 (Tsun) teaches anti-human CD47 antibodies, including an antibody comprising the VH/VL pair of SEQ ID NO:48/55 or comprised by SEQ ID NO:80 or 92(VH)/79(VL) (TABLE 1, col. 7, lines 29-64, and col. 9, lines 35-40, ADI-29341).  A multispecific antibody that may be bispecific is discussed (col. 23, lines 31-44).  The Fc domains both comprise a hinge region having “CPPC” amino acid residues (see SEQ ID NO:80 and 92, ADI29341-IgG4 (col. 39) and -IgG1 (col. 45), respectively. IgG Fc domains comprising an amino acid modification are encompassed (col. 21, lines 61-67). The antibodies are taught for the treatment of cancer in a pharmaceutical composition (col. 26, lines 40-56).
US 11,274,153 B2 (Shen) teaches single domain Nanobody antibodies which bind PD-L1, including wherein the antibody has the sequence of SEQ ID NO:8 or 14 (e.g., col. 2, lines 41-43). It is noted that not only do nanobodies bind their target antigen, they have low molecular weight, high stability good solubility, easy expression, weak immunogenicity, strong penetration and targeting and low manufacture cost (col. 2, lines 1-8). The binding of PD-L1, which is expressed on tumor cells, to its receptor expressed on the surface of activated T and B lymphocytes and macrophages, PD-1, can inhibit proliferation and activation of lymphocytes and inhibit the release of inflammatory cytokines and promote immune escape of tumors (col. 1, lines 34-52).  The antibodies are taught for the treatment of cancer in a pharmaceutical composition (e.g., col. 3, lines 54-67).  Bivalent antibodies comprising two VHH chains are disclosed (col. 2, lines 43-52).
US 10,308,720 B2 (Timmer) teaches multispecific antibody constructs wherein tandem single domain antibodies (sdAb), that is, sdAb on the same chain, are linked to the hinge, CH2 and CH3 of an Fc domain, which dimerizes with a similar antibody linked Fc domain (Fig. 1). It is noted that the binding domains may be derived from antibodies or fragments thereof including scFv, Fabs, single domain antibodies, VNAR or VHHs (col. 7, lines 43-46).  The Fc domain may be a human IgG1 Fc region comprising a LALA mutation to reduce the Fc region binding to Fc receptor-gamma receptors (col. 9, lines 8-53). The Fc region may have mutations in the CH3 to promote heterodimerization which are S354C and Y349C on opposite CH3 domains (col. 13, lines 4-8). Also taught is the inclusion of “CPPC” amino acids in the IgG1 hinge region sequence (col. 13, lines 28-35)  There may be a linker between the sdAb of glycines and serines (col. 14, lines 1-15).  The constructs were effective to bind to CHO cells expressing the antigen (e.g., Fig. 2) and designed for treatment of cancer (e.g., col. 19, lines 50-54).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to have a triple chain antibody binding CD47 and PD-L1 taught by Solovyev, switching the binding domains such that the VH/VL antigen-binding domain binds CD47 and the single domain-binding domain, VHH, binds PD-L1, since Solovyev taught that the binding domains may have these different forms.  It further would have been obvious wherein there were two VHH single domain binding domains in line from N- to C-terminus with each other before the Fc domain because Timmer et al. teaches the functional success of constructs with multiple in-line sdAbs. It additionally would have been obvious wherein the Fc domains comprised a LALA mutation to reduce Fc receptor-gamma binding and/or to comprises mutations S354C and Y349C on opposite CH3 domains to promote heterodimerization, including by knob-in-hole as suggested by Solevyev and/or Timmer, to optimize the function of the antibody for the treatment of cancer.  As taught for the construct of at least Tsun and Timmer, it would have been obvious for the hinge region to comprise “CPPC” amino acids for disulfide bonding. It would have been obvious wherein the CD47-binding domain had the VH of SEQ ID NO:48 and VL of SEQ ID NO:50 as taught by Tsun, and wherein the PD-L1-binding domain had the VHH sequence of SEQ ID NO:8 or 14 as taught by Shen. (The anti-CD47 SEQ ID NO:48 and 50 of Tsun are the same as instant SEQ ID NO:2 and 9, respectively, and the anti-PD-L1 VHH of SEQ ID NO:8 and 14 of Shen are the same as instant SEQ ID NO:8 and 14, respectively.)  The prior art teaches bispecific antibodies comprising a VHH and VH/VL dimerized by Fc domains as well as antibodies comprising in-line VHH that bind their target and provide a reasonable expectation of success for similar constructs. As taught by Timmer, the VHHs may be linked by a glycine-serine-containing linker. Further, Solevyev taught that it was desirable to bind both CD47 and PD-L1 to target the bispecific antibody treatment to cancer in order to minimize hemagglutination and anemia that can arise from CD47 binding to red blood cells. All the references teach treatment of cancer by administration of the antibodies in a pharmaceutical composition.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  However, even if Applicant were able to rely on the foreign priority applications for an effective filing date, this date would be later than the effective filing date of each reference relied upon above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10,501,551 B2 shares inventors with US 10,308,720 (Timmer) relied upon above.  It teaches the same general antibody structures comprising dsAb, but the antigens bound are 4-1BB and PD-L1.  This reference is presented to show that the antigen-binding domain targets may be varied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 15, 2022